Citation Nr: 1206835
Decision Date: 02/24/12	Archive Date: 04/11/12

DOCKET NO. 07-37 958         DATE 24 FEB 2012

On appeal from the Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to special monthly compensation based on a need for regular aid and attendance or on housebound status.

REPRESENTATION 

Appellant represented by:   Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from February 1970 to February 1974, August 1974 to June 1983, and then from October 1981 to June 1983.

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal of an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board remanded the case for additional development. The Board denied the claim in June 2010. The appellant appealed that denial to the United States Court of Appeals for Veterans Claims. The Court then issued a Memorandum Decision in November 2010 that vacated the Board decision and the claim was returned to the Board for further action. In March 2011, the Board remanded the claim for development. The claim has since been returned to the Board for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

While the claim has been waiting disposition, the Board was informed that the service member had passed away and that his widow had submitted the appropriate paperwork for her substitution in her husband's claim. As the matter of whether the substitution was proper has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and since the widow has not been provided with notice and her appellate rights, the issue of substitution is referred to the AOJ for appropriate action.

FINDINGS OF FACT

1. The Veteran served on active duty from February 1970 to February 1974, August 1974 to June 1983, and then from October 1981 to June 1983.

-2-

2. On December 20, 2011, the Board discovered that the Veteran had died on November xx, 2011.

CONCLUSION OF LAW

Due to the death of the appellant, the Board lacks jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42,47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. §20.1106(2011).

The Board's dismissal of this appeal does not affect the right of an eligible person, such as a surviving spouse, to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121 A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to

-3-

receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). The Board recognizes that the service member's widow has requested that she be substituted for her husband in this matter, and that her request for substitution has been referred back to the AOJ (See Introduction).

ORDER 

The appeal is dismissed.

C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

-4-





